Citation Nr: 1618075	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II.  He asserts that he was exposed to Agent Orange while serving in Guam for 120 days in 1965, and that this exposure caused his current diabetes mellitus.  See, e.g., Statement in Support of Claim received in July 2012; VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2014.  The VA treatment records show that the Veteran has a current diagnosis of diabetes mellitus, type II.  The Board finds that the matter must again be remanded because the record does not reflect that VA has followed the procedures in place for determining whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam.

Specifically, the record shows that in April 2012 the RO submitted Personnel Information Exchange System (PIES) requests to M01 for service medical and dental records and to O34 for dates of service in the Republic of Vietnam.  See VA Form 3101, Request for Information, printed in April 2012.  Later in April 2012, a response was received indicating that all requested service medical and dental records were provided and that it was determined that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  See VA Form 3101, printed in May 2012.  However, as noted above, in this case the Veteran does not allege that he was exposed to herbicides in the Republic of Vietnam.  Rather, he contends that he was exposed to herbicides while serving in Guam.  VA Adjudication Procedures Manual (M21-1), Part III, Subpart iii, Chapter 2, Section D, Paragraph 3.c, indicates that a PIES request to O36 should be made when a veteran claims herbicide exposure outside the Republic of Vietnam.  Accordingly, on remand a PIES O36 request must be made.

In addition, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.a, provides the steps that should be taken to verify potential herbicide exposure on a factual basis when a veteran alleges exposure in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand.  Specifically, in such cases, the AOJ should ask the veteran for the approximate dates, location(s), and nature of the alleged exposure to herbicides.  If the requested information is received, the AOJ should then furnish the veteran's detailed description of exposure to Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service determines that herbicides were not used as claimed and sufficient information has been provided to complete a request to the Joint Services Records Research Center (JSSRC) for verification of exposure to herbicides, the AOJ should then submit such a request to the JSSRC.  If sufficient information to submit a request to the JSSRC has not been received, then a formal finding that sufficient information required to verify herbicide exposure does not exist must be made.  The AOJ has not yet taken these actions, and must do so on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for further information as to the approximate dates, location(s), and nature of the alleged exposure to herbicides in Guam.

2.  Even if the Veteran does not provide further information in response to the above, submit a PIES O36 request to the National Personnel Records Center to furnish any documents showing exposure to herbicides in Guam.

3.  Based on the information provided by the Veteran in response to the above development and/or based on the evidence of record, furnish as detailed a description of the claimed in-service herbicide exposure to Compensation Service, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.

4.  If Compensation Service determines that herbicides were not used as claimed and the Veteran has provided sufficient information to permit a search by the JSSRC, then send a request to JSSRC for verification of exposure to herbicides in Guam.

5.  If Compensation Service determines that herbicides were not used as claimed and the Veteran has not provided sufficient information to permit a search by the JSSRC, then refer the case to the JSSRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

6.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




